

 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
the 3rd day of June, 2011, by and between Century Aluminum Company, a Delaware
corporation (the “Company”), and Michael A. Bless (the “Executive”).
RECITALS
A. The Company and the Executive previously entered into an Employment
Agreement, dated January 23, 2006 (the “Original Agreement”), as amended on each
of March 19, 2007, August 30, 2007 and December 1, 2008 (the “Amendments”),
pursuant to which the Executive serves as the Executive Vice President and Chief
Financial Officer of the Company.
B.  The Company and the Executive desire to amend and restate the Original
Agreement to incorporate the terms of the Original Agreement and each of the
Amendments into a single document and to make certain other changes, in each
case as set forth in this Agreement.
C. The Executive is willing to remain employed by the Company on the terms and
conditions set forth in this Agreement, effective as of the date hereof.
THE PARTIES AGREE as follows:
1.1  Position and Term of Employment.  
A.           Position.  Executive shall be employed as the Executive Vice
President and Chief Financial Officer of the Company and shall devote his full
business time, skill, attention and best efforts in carrying out his duties and
promoting the best interests of the Company.  Executive shall also serve as a
director and/or officer of one or more of the Company’s subsidiaries as may be
requested from time to time by the Board of Directors of the Company (the “Board
of Directors”).  Subject always to the instructions and control of the Board of
Directors, Executive shall report to the Chief Executive Officer of the Company
and shall be responsible for the day

 
 

--------------------------------------------------------------------------------

 

to day financial affairs of the Company and for the development of the Company’s
short and long term financial plans.
B.           Executive shall not at any time while employed by the Company or
any of its affiliates (as defined in the Second Amended and Restated Severance
Protection Agreement between the Company and Executive dated as of the date
hereof (as amended and restated, from time to time, the “SPA”), incorporated in
this Agreement by this reference), without the prior consent of the Board of
Directors, knowingly acquire any financial interests, directly or indirectly, in
or perform any services for or on behalf of any business, person or enterprise
which undertakes any business in substantial competition with the business of
the Company and its direct affiliates or sells to or buys from or otherwise
transacts business with the Company and its direct affiliates; provided that
Executive may acquire and own a de minimis amount of the outstanding capital
stock of any public corporation, including any public corporation which  sells
or buys from or otherwise transacts business with the Company and its direct
affiliates.
C.           Initial Term.  The initial term of this Agreement shall be
effective until December 31, 2013 (the “Initial Term”); provided, however, that
unless earlier terminated in accordance with the terms of this Agreement, and
subject, however, to termination as provided in Section 1.1.D, commencing on
January 1, 2012, and on each January 1 thereafter, the Initial Term of this
Agreement shall automatically be extended for one year (each then-extended year
of this Agreement being an “Extended Term”).  The Initial Term as may be
extended by each Extended Term is hereinafter referred to as the “term of this
Agreement.”  For the second and each subsequent year during the term of this
Agreement, Executive shall be employed at a salary not less than Executive’s
salary in the immediately preceding year, and on other terms and conditions at
least as favorable to Executive as those applicable to Executive during the

 
 

--------------------------------------------------------------------------------

 

immediately preceding year, or as may otherwise be agreed to by the Company and
Executive in writing.
D.           Termination of Renewal.  Either party may give effective written
notice to the other party of such notifying party’s intention not to renew this
Agreement beyond the then-current term of this Agreement (“Notice of
Non-Renewal”), provided that such notice is given by the notifying party not
less than 30 months prior to the end of the then-current term of this Agreement
(or such shorter term as may be agreed to by the Company and Executive in
writing).  If a party delivers a Notice of Non-Renewal, the term of this
Agreement will end as of the last day of the then-current term of this
Agreement, or as may otherwise be agreed to by the Company and Executive in
writing.
 
2.1  Base Salary.
(a)            (i)  Executive shall be paid an annual salary of $443,000, which
shall be paid in accordance with the Company’s normal payroll practice with
respect to salaried employees, subject to applicable payroll taxes and
deductions (the “Base Salary”).  Executive’s Base Salary shall be subject to
review and possible change in accordance with the usual practices and policies
of the Company.  However, Executive’s base annual salary shall not be reduced to
less than $375,000.
(ii) If Executive (a) voluntarily terminates his employment for Good Reason (as
defined in the SPA, and as modified by one of the certain letters (both letters
together, the “Letter”) (the Letter is incorporated in this Agreement by this
reference), to Executive from the Company dated February 17, 2010, “Good
Reason”) or (b) does not continue to be employed by the Company for any reason
other than (i) his voluntary resignation without Good Reason, (ii) his
termination for disability as determined pursuant to Section 7(b), (iii) his
death, or (iv) his

 
 

--------------------------------------------------------------------------------

 

termination for cause pursuant to Section 7(c), Executive shall in the
circumstances contemplated under Sections 2.1(a)(ii)(a) or (b), above continue
to receive an amount equal to his then current Base Salary plus an annual
performance bonus equal to the highest annual bonus payment Executive has
received in the previous three years (“Highest Annual Bonus”) for the then
remaining balance of the term of this Agreement.  In no event shall such payment
be less than one year’s Base Salary plus Highest Annual Bonus.  The foregoing
amounts shall be paid to Executive over the remaining term of this Agreement or
one year (whichever is applicable) in accordance with the Company's payroll and
bonus payment policies.  Notwithstanding the foregoing, no payments under this
Section 2.1(a)(ii) shall be made if the Company makes all payments to Executive
required to be made, if any, under the SPA in the event of a “Change in Control”
(as defined in the SPA).
(b) If Executive resigns voluntarily (without Good Reason) or ceases to be
employed by reason of his death or by the Company (or any affiliate) for cause
as described in Section 7(c) of this Agreement, all benefits described in
Sections 2 and 4 hereof shall terminate (except as otherwise provided herein or
to the extent previously earned or vested).
(c) If Executive’s employment shall have been terminated as a result of
Executive’s disability pursuant to Section 7(b), the Company shall pay in equal
monthly installments for the then remaining balance of the term of this
Agreement or one year, whichever is greater, to Executive (or his beneficiaries
or personal representatives, as the case may be) disability benefits at a rate
per annum equal to one hundred percent (100%) of his then current Base Salary,
plus amounts equal to the Highest Annual Bonus, less the amount of any bona fide
“disability pay” (within the meaning of Treas. Reg. §1.409A-1(a)(5)) paid to
Executive, provided that such bona fide disability pay is provided pursuant to a
disability plan or “sick leave” plan sponsored by the

 
 

--------------------------------------------------------------------------------

 

Company that (i) covers a substantial number of employees of the Company and
(ii) was established prior to the date of Executive’s disability, and provided
further that such reduction does not otherwise affect the time of payment of any
deferred compensation subject to Section 409A (other than a forfeiture due to
the reduction) (“Bona Fide Disability Pay”).
2.2  Bonuses. Executive shall be eligible for an annual performance bonus in
amounts between 0 and 100 percent of his Base Salary based upon his individual
performance and achievement by the Company of overall objectives as determined
by the compensation committee of the Board of Directors (“Compensation
Committee”). The target range for Executive’s performance bonus will be between
35% and 100% of the Base Salary.
 
2.3  Expenses. The Company shall pay or reimburse Executive in accordance with
the Company’s normal practices any travel, hotel and other expenses or
disbursements reasonably incurred or paid by Executive hereunder in connection
with the services performed by Executive, in each case upon presentation by
Executive of itemized accounts of such expenditures or such other supporting
information as the Company may require.
 
3.1  Incentive Plan. Executive shall be eligible for grants of awards under the
Company’s long-term incentive plans as in effect from time to time.
 
3.2   Effect of Termination of Employment or Change in Control.
(a) If Executive shall resign voluntarily (other than for Good Reason) or cease
to be employed by the Company (or an affiliate) for cause as described in
Section 7(c) of this Agreement, except as provided in the SPA, all benefits
described in Section 3 hereof shall terminate (except to the extent previously
earned or vested and, if Executive retires (unless otherwise stated herein, for
the purposes of this Agreement, the terms “retire,” “retirement” or similar
shall have the meaning assigned to such (or similar) term(s) in the resolution
of the

 
 

--------------------------------------------------------------------------------

 

Compensation Committee of the Board of Directors, dated May 20, 2011 (i.e.,
voluntary termination of employment for any reason on or after attainment of age
62)), those which may become vested upon retirement pursuant to the terms of any
employee benefit plan, program or arrangement in which Executive participates or
is a party).
(b) If Executive (i) voluntarily terminates his employment for Good Reason, or
(ii) dies or becomes disabled, or (iii) does not continue to be employed by the
Company for any reason other than (a) his voluntary resignation without Good
Reason, or (b) his death or disability as determined pursuant to Section 7(b) of
this Agreement, or (c) his termination for cause pursuant to Section 7(c), all
options to purchase shares of the Company’s common stock held by Executive
(“Options”) which have not vested as of the date of such voluntary termination,
or death or disability, or such non-continuation of employment, as the case may
be, will accelerate and vest immediately as of such date, and, in the event of
Executive’s death, all such Option rights will transfer to Executive’s
representative.  If Executive’s employment terminates by reason of death or
disability, Executive or Executive’s representative may exercise all unexercised
Options within three years after such death or disability or the expiration date
of the Option, whichever is sooner.
(c) If Executive (i) voluntarily terminates his employment for Good Reason, or
(ii) dies or becomes disabled, or (iii) does not continue to be employed by the
Company for any reason other than (a) his voluntary resignation without Good
Reason, or (b) his death or disability as determined pursuant to Section 7(b) of
this Agreement, or (c) his termination for cause pursuant to Section 7(c), or
(iv) retires, all outstanding and unvested “Performance Shares” (as defined in
the Company’s Amended and Restated 1996 Stock Incentive Plan) shall immediately
vest, but be

 
 

--------------------------------------------------------------------------------

 

valued and awarded at the times and in the manner awarded to other plan
participants pursuant to the terms of the documents governing such Performance
Shares.
(d) If there is a Change in Control (as defined in the SPA), then all Options
and Performance Shares that have not vested will accelerate and vest
immediately.  Performance Shares shall be valued at 100 percent as though the
Company had achieved its target for each relevant plan period.  The Executive
shall be entitled to receive one share of the Company’s common stock upon the
vesting of each such Performance Share.  Upon a Change in Control, the Executive
shall have the right to require the Company to purchase, for cash, and at fair
market value, any shares of the Company’s common stock purchased upon exercise
of any Option or received upon the vesting of any Performance Share.
 
4.1  Other Benefits. Executive shall be entitled to participate in life,
medical, dental, hospitalization, disability and life insurance benefit plans
made available by the Company to its senior executives and shall also be
eligible to participate in existing retirement or pension plans offered by the
Company to its senior executives, but, except as otherwise provided in Section
4.2, subject in each case to the terms and requirements of each such plan or
program; and
 
4.2  Pension Benefits. Executive shall be entitled to receive retirement
benefits as follows:
(a) Qualified Plan Benefits. The Executive shall be entitled to receive payments
under the Century Aluminum Employees’ Retirement Plan (the “Qualified Plan”),
computed and payable as set forth in that plan.
(b) Supplemental Executive Retirement Benefits. In addition to payments the
Executive is entitled to receive under the Qualified Plan, Executive also shall
be entitled to receive supplemental retirement benefits as set forth in this
Agreement and in the Century Aluminum Amended and Restated Supplemental
Retirement Income Benefit Plan (the “SRIB Plan”), which

 
 

--------------------------------------------------------------------------------

 

benefits are an amount equal to the difference between the amount Executive
would receive under the Qualified Plan and the amount he would be entitled to
receive had his benefit under the Qualified Plan not been subject to the
limitations on benefits and contributions set forth in Sections 401 (a)(17) and
415 of the Code.
(c) Vesting. The Qualified Plan benefit and the supplemental retirement benefit
described in Section 4.2(b) shall be fully vested as of December 13, 2005. Upon
the termination of Executive’s employment he shall be entitled to receive all
such benefits as provided in the Qualified Plan and SRIB Plan.
(d) Prohibition on Assignment. Other than pursuant to the laws of descent and
distribution, Executive’s right to benefit payments under this Section 4.2 are
not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of
Executive or Executive’s beneficiary.
(e) Source of Payments. Subject to Section 10 of the SRIB Plan (“Section 10”),
all benefits under Section 4.2(b) shall be paid in cash from the general funds
of the Company, and, except as set forth below, no special or separate fund
shall be established or other segregation of assets made to assure such
payments; provided, however, that the Company may establish a bookkeeping
reserve to meet its obligations hereunder. It is the intention of the parties
that the arrangements be unfunded for tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974. In the event of a
possible Change in Control, and before a Change in Control occurs, the Company
shall contribute to the Trust described in Section 10, and in the manner
described therein, those amounts necessary to cause the present value of the
Trust assets to be no less than the present value of the future benefits payable
under the SRIB Plan.

 
 

--------------------------------------------------------------------------------

 

(g) Executive’s Status. Executive shall have the status of a general unsecured
creditor of the Company, and the SRIB Plan shall constitute a mere promise to
make benefit payments in the future.
(h) Survival of Benefit. The supplemental retirement benefits described in
Section 4.2(b) shall not be reduced during the term of this Agreement or
thereafter, and Executive’s rights with respect to these benefits shall survive
any termination (or non-renewal) of this Agreement, including, without
limitation, a termination pursuant to Section 7(c), or any amendment or
termination of the SRIB Plan, to the full extent necessary to protect the
interests of Executive under this Agreement and under the terms of the SRIB
Plan.
5.  Confidential Information. Except as specifically permitted by this Section
5, and except as required in the course of his employment with the Company,
while in the employ of the Company or thereafter, Executive will not communicate
or divulge to or use for the benefit of himself or any other person, firm,
association, or corporation without the prior written consent of the Company,
any Confidential Information (as defined herein) owned, or used by the Company
or any of its affiliates that may be communicated to, acquired by or learned of
by Executive in the course of, or as a result of, Executive’s employment with
the Company or any of its affiliates. All Confidential Information relating to
the business of the Company or any of its affiliates which Executive shall use
or prepare or come into contact with shall become and remain the sole property
of the Company or its affiliates.
“Confidential Information” means information not generally known about the
Company and its affiliates, services and products, whether written or not,
including information relating to research, development, purchasing, marketing
plans, computer software or programs, any

 
 

--------------------------------------------------------------------------------

 

copyrightable material, trade secrets and proprietary information, including,
but not limited to, customer lists.
Executive may disclose Confidential Information to the extent it (i) becomes
part of the public domain otherwise than as a result of Executive’s breach
hereof or (ii) is required to be disclosed by law. If Executive is required by
applicable law or regulation or by legal process to disclose any Confidential
Information, Executive will provide the Company with prompt notice thereof so as
to enable the Company to seek an appropriate protective order.
Upon request by the Company, Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at such other times as the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
all copies thereof) containing Confidential Information that Executive may then
possess or have under his control.
 
6.  Assignment of Patents and Copyrights. Executive shall assign to the Company
all inventions and improvements within the existing or contemplated scope of the
Company’s business made by Executive while in the Company’s employ, together
with any such patents or copyrights as may be obtained thereon, both domestic
and foreign. Upon request by the Company and at the Company’s expense, Executive
will at any time during his employment with the Company and after termination
regardless of the reason therefore, execute all proper papers for use in
applying for, obtaining and maintaining such domestic and foreign patents and/or
copyrights as the Company may desire, and will execute and deliver all proper
assignments therefore.
 
7.  Termination.
(a) This Agreement shall terminate upon Executive’s death.

 
 

--------------------------------------------------------------------------------

 

(b) The Company may terminate Executive’s employment hereunder upon fifteen (15)
days’ written notice if in the opinion of the Board of Directors, Executive’s
physical or mental disability has continued or is expected to continue for one
hundred and eighty (180) consecutive days and as a result thereof, Executive
will be unable to continue the proper performance of his duties hereunder. For
the purpose of determining disability, Executive agrees to submit to such
reasonable physical and mental examinations, if any, as the Board of Directors
may request and hereby authorizes the examining person to disclose his findings
to the Board of Directors.
(c) The Company may terminate Executive’s employment hereunder “for cause” (as
hereinafter defined). If Executive’s employment is terminated for cause,
Executive’s salary and all other rights not then vested under this Agreement
shall terminate upon written notice of termination being given to Executive. As
used herein, the term “for cause” means the occurrence of any of the following:
(i) Executive’s disregard of a direct, material order of the Board of Directors,
the substance of which order is (a) a proper duty of Executive pursuant to this
Agreement, (b) permitted by law and (c) otherwise permitted by this Agreement,
which disregard continues after fifteen (15) days’ opportunity and failure to
cure; or
(ii) Executive’s conviction for a felony or any crime involving moral turpitude.
 
8.  Additional Remedies. Executive recognizes that irreparable injury will
result to the Company and to its business and properties in the event of any
breach by Executive of the non-compete provisions of Section 1, the
confidentiality provisions of Section 5 or the assignment provisions of Section
6 and that Executive’s continued employment is predicated on the covenants made
by him pursuant to such Sections. In the event of any breach by Executive of his
obligations under said provisions, the Company shall be entitled, in addition to
any other

 
 

--------------------------------------------------------------------------------

 

remedies and damages available, to injunctive relief to restrain any such breach
by Executive or by any person or persons acting for or with Executive in any
capacity whatsoever and other equitable relief.
 
9.  Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
legal representatives, successors and assigns. Neither this Agreement nor any of
the duties or obligations hereunder shall be assignable by Executive.
 
10.  Governing Law; Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of California. Each of the
Company and Executive consents to the jurisdiction of any state or federal court
sitting in California, in any action or proceeding arising out of or relating to
this Agreement.
 
11.  Headings. The paragraph headings used in this Agreement are for convenience
of reference only and shall not constitute a part of this Agreement for any
purpose or in any way affect the interpretation of this Agreement.
 
12.  Severability. If any provision, paragraph or subparagraph of this Agreement
is adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity of the remainder of this Agreement.
 
13.  Complete Agreement. This Agreement, the SPA and the Letter embody the
complete agreement and understanding among the parties, written or oral, which
may have related to the subject matter hereof in any way and none of these
documents shall be amended orally, but only by the mutual agreement of the
parties in writing, specifically referencing this Agreement, the Letter or the
SPA, as the case may be. To the extent there is an inconsistency between the
terms of this Agreement, the Letter and the terms of the SPA, the terms which
provides terms most

 
 

--------------------------------------------------------------------------------

 

favorable to the Executive shall govern.  The Original Agreement and the
Amendments shall no longer be effective as of the date hereof.
14.  Counterparts. This Agreement may be executed in one or more separate
counterparts, all of which taken together shall constitute one and the same
Agreement.
 
15.Section 409A.
(a)  To the fullest extent applicable, amounts and other benefits payable under
this Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Code, including the rulings,
notices and other guidance issued by the Internal Revenue Service interpreting
the same (collectively, “Section 409A”) in accordance with one or more of the
exemptions available under Section 409A.  In this regard, each such payment
hereunder that may be treated as payable in the form of “a series of installment
payments,” as defined in Treas. Reg. §1.409A-2(b)(2)(iii) shall be deemed a
separate payment for purposes of Section 409A.
(b)  To the extent that any amounts or benefits payable under this Agreement are
or become subject to Section 409A due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation under Section 409A,
this Agreement is intended to comply with the applicable requirements of Section
409A with respect to such amounts or benefits.  This Agreement shall be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.
(c)  Notwithstanding anything in this Agreement or elsewhere to the contrary, if
the Executive is a “Specified Employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code, as determined by the Compensation Committee) on
the date of his termination of employment, and the Company reasonably determines
that any amount or other benefit payable

 
 

--------------------------------------------------------------------------------

 

under this Agreement on account of the Executive’s “separation from service,”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, constitutes
nonqualified deferred compensation (after taking into account all exclusions
applicable to such payments under Section 409A) that will violate the
requirements of Section 409A(a)(2) if paid at the time specified in the
Agreement, then the payment thereof shall be postponed to and paid on the first
business day after the expiration of six months from the date of Executive’s
termination of employment or, if earlier, the date of the Executive’s death (the
“Delayed Payment Date”), and the remaining amounts or benefits shall be paid at
the times otherwise provided under the Agreement. The Company and the Executive
may agree to take other actions to avoid a violation of Section 409A at such
time and in such manner as permitted under Section 409A.  If this Section 15(c)
requires a delay of any payment, such payment shall be accumulated and paid in a
single lump sum on the Delayed Payment Date together with interest for the
period of delay, compounded monthly, and calculated at the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the date of
termination. If a benefit subject to the delayed payment rules of this Section
15(c) is to be provided other than by the payment of money to the Executive,
then the provision of such benefit prior to the Delayed Payment Date is
conditioned on pre-payment by the Executive to the Company of the full taxable
value of the benefit and on the first business day following the Delayed Payment
Date, the Company shall repay the Executive for the payments made by the
Executive pursuant to the terms of this sentence which would otherwise not have
been required of the Executive.
(d)  The date of the Executive’s “separation from service,” as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of his termination of
employment for purposes of determining the

 
 

--------------------------------------------------------------------------------

 

time of payment of any amount that becomes payable to the Executive hereunder
upon his termination of employment and that is properly treated as a deferral of
compensation subject to Section 409A after taking into account all exclusions
applicable to such payment under Section 409A and for purposes of determining
whether the Executive is a “Specified Employee” on the date of his termination
of employment.
(e)  Notwithstanding any provision of this Agreement to the contrary, the time
of payment of any Performance Share awards that are subject to Section 409A as
“nonqualified deferred compensation” and that vest on an accelerated basis
pursuant to this Agreement shall not be accelerated unless such acceleration is
permissible under Section 409A.  If the payment of vested Performance Share
awards cannot be accelerated pursuant to this provision, payment shall include
interest for the period of delay, compounded monthly, equal to the prime rate as
set forth in the Eastern edition of the Wall Street Journal on the date when
payment of the vested Performance Share awards would otherwise have been made.
(f)  Notwithstanding any provision of this Agreement to the contrary, to the
extent that the reimbursement of any expenses or the provision of any in-kind
benefits under any provision of this Agreement is subject to Section 409A (after
taking into account all exclusions applicable to such payments or benefits under
Section 409A), (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (ii) reimbursement of any such expense
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred; and (iii)  Executive’s right to
receive such reimbursements or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 
 

--------------------------------------------------------------------------------

 

(g) Notwithstanding any provision of this Agreement to the contrary, if
Executive becomes entitled to the payment of severance benefits pursuant to this
Agreement upon termination of employment as a result of Executive’s disability,
the Company shall pay such disability benefits in accordance with the Company’s
payroll policy (whether or not such payroll policy provides for monthly
payments) for the period otherwise specified under this Agreement.
(h)  Notwithstanding any provision of this Agreement to the contrary, benefit
payments under the SRIB Plan shall be made to Executive in the manner provided
under the SRIB Plan, as amended by the Company to comply with Section 409A of
the Code.  Except as otherwise provided in the SRIB Plan, no benefits shall be
payable under Section 4.2(b) prior to death, disability or termination of
employment.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Executive has duly executed
and delivered this Agreement, as of the date first written above.



 
CENTURY ALUMINUM COMPANY
     
/s/ William J. Leatherberry
 
By:  William J. Leatherberry
 
Title:  Executive Vice President and Secretary
     
EXECUTIVE:
     
/s/ Michael A. Bless
 
Michael A. Bless



 
 